Citation Nr: 1032840	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  06-00 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to secondary service connection for anxiety and 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from August 1978 to July 
1981.

This matter is before the Board of Veterans' Appeals (Board) on 
remand from the United States Court of Appeals for Veterans 
Claims (Court).  In a September 2009 Order, the Court endorsed an 
August 2009 joint motion for remand, vacated the portion of the 
January 2009 Board decision that denied the claim for service 
connection for anxiety and depression, and remanded the matter 
for compliance with the instructions in the joint motion.

In January 2009, this matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating decision 
of the RO in St. Louis, Missouri, which, in pertinent part, 
denied the appellant's claim.

The Board remanded this case in January 2010 for additional 
development.  It returns now for appellate consideration.

The appellant submitted a June 2010 statement with 
supporting evidence that he has a demyelinating disease 
which he contends is the result of service.  The issue of 
service connection for a demyelinating disease has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The June 2010 submission included evidence which has not been 
addressed by the RO in the first instance.  The evidence also 
does not appear to involve the appellant's psychiatric disability 
claim; however, the evidence is irrelevant to the current appeal.  
Regardless, the Board must remand this case; thus, the RO will 
have an opportunity to address the evidence prior to the Board's 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

The Board remanded this claim for a VA examination in January 
2010.  The appellant was scheduled for a February 2010 VA 
examination, and was eventually seen in May 2010.  The May 2010 
VA examination report indicates that the appellant was 
hospitalized for psychiatric reasons in February 2010.  Related 
records are not on file.  The Board remands for the appellant's 
VA treatment records.  The claims file reflects that the 
appellant has been receiving treatment from VA on an ongoing 
basis.  The records on file reflect treatment only through May 
2005.  To ensure a complete record on appeal, all records of 
treatment from May 2005 to the present must be considered.  
Therefore, those records must be obtained for the file.

Accordingly, the case is REMANDED for the following action:

1. Obtain the appellant's VA medical records 
for psychiatric treatment from May 2005 to 
the present.  All efforts to obtain VA 
records should be fully documented, and the 
VA facility must provide a negative response 
if records are not available.

2. Then, the RO should readjudicate the claim 
on the merits.  If the benefits sought are 
not granted, the appellant and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



